 436300 NLRB No. 41DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Sec. 1, first, of the Railway Labor Act extends coverage of the Act to``any company which is directly or indirectly owned or controlled by or under
common control with any carrier by railroad and which operates any equip-ment or facilities ... in connection with the ... handling of property trans-
ported by railroad.''2C.W.S., Inc., 17 NMB No. 92 (1990).C.W.S., Inc. and General Warehousemen, Local598, International Brotherhood of Teamsters,
Chauffeurs, Warehousemen & Helpers of
America, AFL±CIO, Petitioner. Case 21±RC±18599September 28, 1990DECISION AND DIRECTION OF ELECTIONBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was held be-
fore Hearing Officer Glenn R. Caddick. Following the
hearing, and pursuant to Section 102.67 of the Na-
tional Labor Relations Board's Rules and Regulations,
the case was transferred to the National Labor Rela-
tions Board for decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has reviewed the hearing officer's rulingsmade at the hearing and finds that they are free from
prejudicial error. They are affirmed.On the entire record in this case, the Board finds
1. C.W.S., Inc. is a Delaware corporation engaged inthe business of loading and unloading railroad freight
for various customers, including Southern Pacific
Transportation Company in Los Angeles, California,
the Employer's only location involved here. During the
12 months preceding the hearing, a representative pe-
riod, the Employer purchased and received goods val-
ued in excess of $50,000 directly from suppliers lo-
cated outside the State of California.The Employer contends that the petition should bedismissed because it is not an ``employer'' within the
meaning of Section 2(2) of the National Labor Rela-
tions Act. The Employer asserts that it is subject to the
Railway Labor Act because it exists solely to furnish
loading and unloading services to railroad carriers and
the employees in the petitioned-for unit are subject to
substantial control by Southern Pacific Transportation
Company.1The Petitioner, on the other hand, contends that theEmployer does not come under the Railway Labor Act
because the Southern Pacific Transportation Company
does not own or control the Employer's operation. It
further asserts that this matter falls within the jurisdic-
tion of the National Labor Relations Act.Section 2(2) of the Act provides in pertinent partthat the term ``employer'' as used in the National
Labor Relations Act shall not include any person sub-
ject to the Railway Labor Act. Accordingly, we re-
quested the National Mediation Board to determine the
applicability of the Railway Labor Act to the Em-
ployer. In reply, the National Mediation Board advised[T]he Board finds that CWS is not directly or in-directly owned or controlled by or under common
control with, any carrier subject to the Railway
Labor Act. ... For this reason, we do not find

jurisdiction over CWS.2On the basis of the facts set forth above, we findthat the Employer is engaged in commerce within the
meaning of the National Labor Relations Act and that
it will effectuate the policies of the Act to assert juris-
diction.2. The parties stipulated, and we find, that the Peti-tioner is a labor organization within the meaning of
Section 2(5) of the Act.3. A question affecting commerce exists concerningthe representation of certain employees of the Em-
ployer within the meaning of Section 9(c)(1) and 2(6)
and (7) of the Act.4. The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute an ap-
propriate unit for the purposes of collective bargaining
within the meaning of Section 9(b) of the Act:All crane operators, forklift operators, welders,loaders, and mechanics employed by the Em-
ployer in Los Angeles, California; excluding all
other employees, office clerical employees, pro-
fessional employees, guards and supervisors as
defined in the Act.[Direction of Election omitted from publication.]